Citation Nr: 1021351	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-30 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to reinstatement of dependency and indemnity 
compensation benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and Mr. [redacted]

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel

INTRODUCTION

The Veteran served on active duty from October 1941 to 
November 1945 and from June 1951 to July 1969.  He was killed 
in combat in Vietnam in July 1969. The Appellant is the 
Veteran's remarried surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2008, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT 

1.  The Appellant, who was born in 1926, and the Veteran were 
married in 1946. 

2.  The Appellant and Veteran were married when the Veteran 
was killed in combat in Vietnam in July 1969, and the 
Appellant was awarded dependency and indemnity compensation 
benefits by VA. 

3.  The Appellant subsequently remarried on December [redacted], 
1984, and her dependency and indemnity compensation benefits 
were terminated by VA.  

4.  While the Appellant remarried after the age of 57, and 
her remarriage was prior to January 1, 2004, her application 
for reinstatement of dependency and indemnity compensation 
benefits was received in May 2007 after December 16, 2004.

CONCLUSION OF LAW

The Appellant is not eligible for reinstatement of dependency 
and indemnity compensation benefits.  38 U.S.C.A. § 1310  
(West 2002); 38 C.F.R. §§ 3.50 and 3.55(a)(10) (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

As the date the Appellant filed her claim for reinstatement 
of dependency and indemnity compensation benefits is not in 
dispute, the law and not the facts are dispositive, and the 
provisions of the VCAA do not apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts 

The Appellant was born in 1926. 

The Appellant and Veteran were married in 1946.  In July 
1969, the Veteran was killed in combat in Vietnam.  In 
September 1969, the Appellant, as the Veteran's surviving 
spouse, was awarded dependency and indemnity compensation 
benefits.  

In January 1985, the Appellant notified VA that she had 
remarried in December 1984.  In accordance with law, the RO 
terminated the Appellant's dependency and indemnity 
compensation benefits. 

In May 2007, the Appellant filed for reinstatement of 
dependency and indemnity compensation benefits as the 
remarried surviving spouse of the deceased Veteran. 

In April 2010, the Appellant testified that she was unaware 
that she had to file for reinstatement before December 2004. 

Analysis 

Generally, in order to qualify for dependency and indemnity 
compensation benefits, the claimant must be the unmarried 
surviving spouse of the Veteran.  38 C.F.R. § 3.50. 

However, remarriage of a surviving spouse shall not bar the 
furnishing of benefits to such a surviving spouse, if the 
surviving spouse remarries after the age 57, but before 
December 16, 2003, and the application for such benefits was 
received by VA before December 16, 2004.  38 C.F.R. 
§ 3.55(a)(10)(ii).  

It is not disputed that the Appellant was 58 years old when 
she remarried in December 1984, clearly before December 16, 
2003.  And it is not disputed that the Appellant's 
application for reinstatement was received by VA in May 2007, 
well after December 16, 2004. 

Applying the facts to the law, 38 C.F.R. § 3.55(a)(10)(ii), 
although the Appellant was 58 years old, when she remarried 
in 1958, her application for reinstatement was not timely 
filed before December 2004.  She is therefore, factually and 
legally, not entitled to reinstatement of dependency and 
indemnity compensation benefits as the remarried surviving 
spouse of the deceased Veteran.  

The Appellant argues and testified that she was not aware 
that the she had to file her application for reinstatement 
before December 26, 2004, and it was VA's duty to timely 
notify her that her benefits could be reinstated.  The Board 
construes her argument as one of equitable tolling.  

There is no statutory or regulatory authority to equitably 
toll the filing deadline under 38 C.F.R. § 3.55(10)(ii).  And 
there is no precedent case law.  Rather the case law in 
similar cases has held that equitable tolling can not be 
based on the argument that VA failed to provide information 
to eligible dependents regarding benefits.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed.Cir.1999), reh'g denied (en banc), 
cert. denied, 529 U.S. 1004, 120 (2000) (interpreting 
38 U.S.C.A. § 7722, pertaining to VA outreach services, 
including notice of benefits to eligible dependents); see 
Andrews v. Principi, 16 Vet. App. 309, 312 (2002) (citing the 
holding in Rodriguez as controlling). 

As the Appellant did not timely apply for reinstatement of 
dependency and indemnity benefits as the remarried surviving 
spouse of the deceased Veteran before December 16, 2004, she 
is not entitled to reinstatement of the benefits under 
38 C.F.R. § 3.55(a)(10)(ii), and the claim must therefore be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


        (The Order follows on the next 
page.).







ORDER

The Appellant is not eligible for reinstatement of dependency 
and indemnity compensation benefits as the remarried 
surviving spouse of the deceased Veteran, and the appeal is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


